DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6,14,7,8,15 are objected to because of the following informalities:  the use of “if” in the claims is objected to because it makes the meaning vague.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because there is no physical hardware to perform the steps in the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7-13,15-18,25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Pat.10,965,426).
In claims 1,9,16, Lee et al. discloses a transmission method comprising:
receiving downlink control information (DCI), wherein the DCI comprises
indication information of N bits (see fig.5; col.26; lines 45-65 and col.27; lines 3-7; a UE 51 receives at step S510 aperiodic CSI report request from an eNB 52. The aperiodic CSI report request is included in a DCI and having N bits), the indication information of N bits is used to indicate whether the DCI triggers transmission of data, and N is an integer greater than or equal to 1 ( see col.17; line 60 to col.18; line 25; table 9; when value of CSI request field is 00, no aperiodic CSI report is triggered; and is 01, there is aperiodic CSI report triggered); and performing transmission based on the indication information in the DCI (fig.5; step S530; col.50-55; the UE 51 transmits the aperiodic CSI  to the eNB 52 through an uplink shared channel PUSCH).
In claim 25, Lee et al. discloses a base station comprising a transceiver, a memory, a
processor, and a program stored on the memory and executed by the processor, when
executing the program, the processor implements the transmission method according to claim 9 ( see fig.6; col.29; lines 10-14 and col.27; line 55 to col.28; line 10; a base station operates as a receiver 20, or a transmitter 10, includes RF 13  capable of transmitting or receiving radio signal (transceiver); a memory 12 configured to store program to be processed by a processor 11).
In claims 2,10,17,26 Lee et al. discloses wherein the DCI further comprises an aperiodic channel state information (CSI) indication field of X bits, the aperiodic CSI indication field of X bits is used to indicate whether transmission of the aperiodic CSI is triggered, and X is an integer greater than or equal to 1 (see fig.5; col.26; lines 45-65 and col.27; lines 3-7; a UE 51 receives at step S510 aperiodic CSI report request from an eNB 52. The aperiodic CSI report request transmitted in a DCI has N bits.  See col.17; line 60 to col.18; line 25; table 9; when value of CSI request field is 00, no aperiodic CSI report is triggered; and is 01, there is aperiodic CSI report triggered).
In claims 4,12 Lee et al. discloses the transmission method according to claim 1, wherein N is 1 (see col.19; lines 7-10; the CVSI request bit is 1, the aperiodic CSI report is triggered).
In claim 8, Lee et al. discloses if the aperiodic CSI indication field instructs to report the aperiodic CSI (see fig.6; step 50-55; fig.6; step S510; the Ue 51 is requested by eNB 52 to transmit aperiodic CSI report via PUSCH), reporting the aperiodic CSI and feedback information of a hybrid automatic repeat request (HARQ) corresponding to the PDSCH scheduled by the downlink DCI (see col.25; lines 44-47; the Ue transmits HARQ).
In claims 5,13 examiner considers only one of the claimed limitation because of  the “ or” in the claim.
Lee et al. discloses when the indication information of 1 bit is 0, it indicates that the transmission of the data is not triggered (see table 9 in col.18; lines 15-25; when value of CSI is 00, no aperiodic CSI report is triggered) and when the indication information of 1 bit is 1, it indicates that the transmission of the data is triggered ( table 8; col.18; lines 15-25; when the CSI value is 01, aperiodic CSI report is triggered); or
when the indication information of 1 bit is 0, it indicates that transmission of
data is triggered; and when the indication information of 1 bit is 1, it indicates that
transmission of data is not triggered.
In claims 7,15 Lee et al. discloses if the downlink DCI triggers the transmission of data, receiving downlink data on a physical downlink shared channel (PDSCH) scheduled by the downlink DCI, and determining whether to report aperiodic CSI based on an aperiodic CSI indication field of X bits included in the DCI ( see col.11; lines 50-57; the eNb transmits data to the UE via PDSCH scheduled via PDCCH. In table 9, col.18; the DCI includes CSI value field 01 that triggers the Ue report its CSI report); and
if the downlink DCI does not trigger the transmission of data, the DCI
includes an aperiodic CSI indication field of X bits, and the aperiodic CSI indication
field is set to a state in which the transmission of aperiodic CSI is triggered (In table 9, col.18, lines 15-25; when the CSI value is 01, aperiodic CSI report is triggered), sending
the aperiodic CSI on a physical uplink control channel (PUCCH) scheduled by the
downlink DCI ( see col.14; lines 40-44; the UE transmits CSI using PUCCH. 
In claims 3,11,18 Lee et al. discloses wherein a situation that the aperiodic CSI indication field of X bits indicates that the transmission of the aperiodic CSI is not triggered (see table 9 of col.18; lines 15-25; CSI values 00 indicates no aperiodic CSI report is triggered) and a situation that the indication information of N bits indicates that the transmission of the data is not triggered cannot coexist (there is no DCI value in the reference of Lee et al. meaning the DCI value and CSI value do not coexist).
Allowable Subject Matter
Claims 6,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claims 6,14 Lee et al. and other prior art fail to disclose 
if the uplink DCI triggers the transmission of data, the uplink DCI comprises
an aperiodic CSI indication field of X bits, and the aperiodic CSI indication field is set
to a state in which transmission of aperiodic CSI is not triggered, sending uplink
shared channel (UL-SCH) data information on a physical uplink shared channel
(PUSCH) scheduled by the uplink DCT;

if the uplink DCI triggers the transmission of data, the uplink DCI includes the
aperiodic CSI indication field of X bits, and the aperiodic CSI indication field is set to
a State in which the transmission of aperiodic CSI is triggered, sending UL-SCH data
information and aperiodic CSI on the PUSCH scheduled by the uplink DCI; and

if the uplink DCI does not trigger the transmission of data, the uplink DCI
includes the aperiodic CSI indication field of X bits, and the aperiodic CSI indication
field is set to a state in which the transmission of aperiodic CSI is triggered, sending
the aperiodic CSI on the PUSCH scheduled by the DCI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shi et al. (US Pub.2020/0403678; Wireless Communication Method and Device);
Chen et al. (US Pub.2020/0336186; Method, terminal Device and network Device for Transmitting PUCCH).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413